Citation Nr: 0023292	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-08 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The veteran had active service from May 1948 to May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  The appellant is the widow of the 
veteran, who died in June 1998.   


REMAND

The veteran died on June [redacted], 1998, at the age of 67.  The 
Certificate of Death shows that the cause of death was cancer 
of the prostate, with metastasis.  According to the 
Certificate, the approximate interval between onset and death 
was four years.

In the instant case, the appellant contends, in essence, that 
while the veteran was serving in Korea during the Korean War, 
he was exposed to radiation.  The appellant maintains that 
the veteran's in-service radiation exposure caused him to 
later develop prostate cancer, which eventually caused his 
death. 

The Board notes that prostate cancer is recognized as a 
radiogenic disease under the provisions of 38 C.F.R. § 
3.311(b)(2)(xxiv) (1999).  The Board further observes that, 
as stated above, the appellant claims that the veteran was 
exposed to radiation during service.  Pursuant to 38 C.F.R. § 
3.311(a)(1), in all claims in which it is established that a 
radiogenic disease first became manifest after service and it 
is contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  While it 
appears that the veteran's service medical records may have 
been destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC), the special development provisions of 
38 C.F.R. § 3.311 must nevertheless be complied with.  

In any event, the VA has an obligation under 38 U.S.C.A. § 
5103(a) (West 1991), to advise the appellant of the evidence 
necessary to complete her application for VA benefits.  See 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Robinette v. 
Brown, 7 Vet. App. 69 (1995).  In this case, the appellant is 
hereby notified that preliminary review indicates that the 
evidence necessary to complete her application for service 
connection for the cause of the veteran's death is competent 
medical evidence (i.e., a medical opinion or other medical 
evidence) that the cause of the veteran's death is related to 
his military service, to include exposure to ionizing 
radiation.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997) 
(holding that 38 C.F.R. § 3.311(b) does not provide 
presumptive service connection for "radiogenic disease").

Once the above development is completed, the record must 
again be reviewed to determine whether the claim is 
ultimately well-grounded.  Accordingly, the appellant is 
advised that, unless the development directed herein 
coincidentally provides evidence of a plausible claim on the 
theories of entitlement to service connection, she is still 
under an obligation to provide such evidence.  See 38 C.F.R. 
§ 5107(a).  

In order to give the appellant every consideration with 
respect to the present appeal, this matter is REMANDED for 
the following actions:


1.  The RO should take additional steps 
as necessary to attempt to obtain the 
veteran's service personnel records, any 
records available through the appropriate 
service department, and the veteran's 
Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if 
available.  If the search efforts for any 
the records identified have negative 
results, documentation from that 
department, to that effect, should be 
placed in the claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death, to include 
as secondary to exposure to ionizing 
radiation.  In doing so, the RO should 
make a determination, based upon the 
complete record, with respect to whether 
the appellant has presented a well-
grounded claim.  Based on this 
determination, and if appropriate, see 
Morton v. West, 12 Vet. App. 477 (1999), 
the RO should undertake to develop the 
appellant's claim in accordance with the 
provisions of 38 C.F.R. § 3.311(a)(2), 
and (b), beginning with a determination 
of the veteran's radiation exposure and 
dose.  Any additional action outlined in 
38 C.F.R. § 3.311 should be accomplished, 
if appropriate.

If the determination remains adverse to the appellant, she 
and her representative should be furnished a supplemental 
statement of the case and an opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action until she is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




